CORRECTED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/19 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Re. Claims 1-6 and 12-14, the prior art does not disclose or reasonably suggest an optical imaging connector comprising: a fiber assembly comprising: an optical fiber ferrule in which is located an optical fiber for transporting an optical image; a ferrule adapter fixed to the ferrule and having a radial extension with a first coupling portion; and a lens assembly comprising: a lens with a distal end configured to be fixed adjacent to an imaging target; a lens holder in which the lens is mounted with its proximal end adjacent to a ferrule receptacle that receives the ferrule and maintains it in a substantially co-axial relationship with the lens, the lens holder having a radial extension with a second coupling portion that engages the first coupling portion to removeably couple the fiber assembly to the lens assembly; and a focus adjustment mechanism that is manually adjustable by a user to change a longitudinal position of the second coupling portion relative to the lens holder and thereby change an axial position of the ferrule in the ferrule receptacle.
The most applicable prior art, Asphericon GMBH (WO 2018/184708 A1), see the attached PTO-892, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claims.  In Asphericon, the second coupling portion is fixed with respect to the lens holder, and the same is essential to their connector, and as such one of ordinary skill would not have been motivated to modify the Asphericon connector to achieve the claimed invention.  Moreover, Sezerman et al (US 2007/0206904 A1) and Yajima (US 2017/0254964 A1), listed on the IDS filed 12/30/22, fail to disclose or reasonably suggest the claimed invention.  For example, Sezerman et al does not disclose or reasonably suggest “a second coupling portion that engages the first coupling portion to removeably couple the fiber assembly to the lens assembly.”  Instead, threaded boss 112 removeably couples an optical connector to the ferrule adapter 110/114.  Likewise, Yajima does not disclose or reasonably suggest the specific mechanical arrangement between the first and second coupling portions, and their relative positions with respect to the lens holder.
Re. Claims 7-11, the prior art does not disclose or reasonably suggest an optical imaging connector comprising: an optical fiber ferrule in which is located an optical fiber for transporting an optical image; a ferrule adapter fixed to the ferrule and having an external screw thread and an axially-extending detent on a distal side of the adapter; a lens with a distal end configured to be fixed adjacent to an imaging target; a lens holder in which the lens is mounted with its proximal end adjacent to a ferrule receptacle that with an internal screw thread that engages both the screw thread of the ferrule adapter and the screw thread of the lens holder, and that is manually rotatable by a user to change a relative longitudinal 3position between the ferrule adapter and the lens holder and thereby change an axial position of the ferrule in the ferrule receptacle.
The most applicable prior art, Asphericon GMBH (WO 2018/184708 A1), see the attached PTO-892, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claims.  In Asphericon, the focus adjustment mechanism is constituted by an outer housing portion 6 which rotates with respect to the assembly to change a relative longitudinal 3position between the ferrule adapter and the lens holder and thereby change an axial position of the ferrule in the ferrule receptacle.  However, the outer housing portion 6 fails to disclose or reasonably suggest an internal screw threading which engages both the screw thread of the ferrule adapter and the screw thread of the lens holder.  Moreover, Sezerman et al (US 2007/0206904 A1) and Yajima (US 2017/0254964 A1), listed on the IDS filed 12/30/22, fail to disclose or reasonably suggest the specific mechanical arrangement between the ferrule assembly, lens holder, and focus adjustment mechanism.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO-892, which lists optical imaging connectors known in the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        2/15/22